[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION FOR SUMMARY JUDGMENT
The plaintiff brought this action to recover from the three individual defendants on an alleged loan of $180,000 which was evidenced by a promissory note dated January 23, 1989, and which the defendant, Robert H. Weinstein, despite demand, has failed to repay. The plaintiff moved for summary judgment against the defendant, Robert H. Weinstein, who then filed an answer, special defense and counter-claim. The special defense alleges failure of consideration as well as being an accommodation signer whose interest in the security of the primary obligor was not protected by the plaintiff. There has been no reply filed to this special defense.
The defendant has filed a counter-affidavit and an objection to the motion having been filed before the pleadings were closed. Practice Bk. 379 requires the pleadings to be closed as between the parties. Although this infirmity may be cured by the filing of the appropriate pleadings after the filing of the motion, failure to close the pleadings as here by the necessary filing of the reply is an uncured defect subject to the objection filed here by the defendant. Brookfield v. Candlewood Shores Estates, Inc., 201 Conn. 1, 6-7.
The motion for summary judgment is therefore denied and the objection thereto sustained.
CORRIGAN, J.